Filed 7/29/21 P. v. Bahena CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE

 THE PEOPLE,                                                      B307080

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. ZM027976)

           v.

 OSCAR BAHENA,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court
of Los Angeles County, Laura Streimer, Judge. Affirmed.
      Gerald J. Miller, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A Taryle and Colleen M. Tiedemann,
Deputy Attorneys General, for Plaintiff and Respondent.
                 ____________________________
      Defendant Oscar Bahena appeals the trial court’s order
under Welfare and Institutions Code1 section 6500 committing
him to residential placement under the authority of the State
Department of Developmental Services. Bahena does not
challenge the court’s finding that he poses a danger to others.
Instead, he contends that there was no evidence that his
developmental disability was a substantial factor in causing
his dangerousness, as is required for commitment under
section 6500. We disagree and affirm.

            FACTS AND PROCEEDINGS BELOW
       Bahena, who is 31 years old, has a lengthy history dating
back to at least 2004 of voluntary and involuntary psychiatric
commitments, as well as maladaptive behaviors resulting in
arrests. He has been diagnosed with both a developmental
disability and schizophrenia, but he is not currently the subject
of a conservatorship. In 2013, Bahena was charged with battery
with serious bodily injury (Pen. Code, § 243, subd. (d)), after
allegedly punching a nurse at the medical center where he was
an inpatient. The court found him incompetent to stand trial and
committed him to Patton State Hospital pursuant to Penal Code
section 1370.1.
       After a psychiatrist filed a report indicating that Bahena
was unlikely to become competent to stand trial for the
foreseeable future, the People on September 24, 2015 filed
a petition under section 6500 to commit Bahena to the State
Department of Developmental Services on the ground that he



      1Subsequent unspecified statutory references are to the
Welfare and Institutions Code.




                                2
was a danger to himself or others as a result of his developmental
disability. The court granted the petition and ordered Bahena
to be committed to the State Department of Developmental
Services for one year. Under section 6500, a commitment
expires automatically after one year, though a commitment can
be extended in one-year increments via subsequent petitions.
(§ 6500, subd. (c)(1).) Subsequent petitions to extend Bahena’s
commitment were filed on November 18, 2016, January 19, 2018,
and May 22, 2019, all of which were granted.
       On June 9, 2020, the District Attorney filed a new
commitment petition. Bahena denied the allegations in the
petition, but waived his right to a jury trial in favor of a bench
trial.
       The People’s sole witness at the trial was Dr. Dwight
Norman, who had served as Bahena’s clinical psychologist at
Porterville Developmental Center from December 2015 until
approximately March 1, 2020, when he became Bahena’s forensic
assessment psychologist. Consistent with past diagnoses,
Dr. Norman diagnosed Bahena with both mild intellectual
disability and schizophrenia. The diagnosis of mild intellectual
disability was based on a finding of “[i]ntellectual and adaptive
functioning deficits” that began before adulthood. Norman based
his diagnosis of schizophrenia on his finding that Bahena has
three of the five diagnostic symptoms of that condition—namely,
hallucinations, disorganized speech, and disorganized behavior.
       Dr. Norman testified that, over the course of the previous
year, Bahena suffered three psychotic episodes, where he became
aggressive towards staff members at Porterville Developmental
Center. Afterwards, however, Bahena frequently did not
remember these incidents. Dr. Norman counseled Bahena after




                                3
each episode. The counseling involved “reality therapy and
informing [Bahena] of his coping skills to be able to manage”
his emotions and actions. According to Dr. Norman, Bahena had
shown some improvement in managing his emotions in the past
few months.
       Bahena is prescribed both anti-depressants and anti-
psychotics. Although he is sometimes noncompliant with his
medications, he has a general understanding of why he takes
medications. Dr. Norman testified that notwithstanding the
three incidents, Bahena has been much more stable as of late.
These improvements were attributable both to his medication
regime and to his improved abilities to cope and manage his
emotions. If these improvements continue, Dr. Norman believes
that Bahena could reasonably be transferred to a less restrictive,
outpatient community placement.
       According to Dr. Norman, the dual diagnosis of
schizophrenia and developmental disability makes it difficult to
isolate precisely what triggers Bahena’s aggressive behavior. By
Dr. Norman’s lights, Bahena’s frequent inability to understand
the nature and character of his actions is substantially related
to his dangerousness towards others. Dr. Norman believes that
Bahena lacks in-depth self-understanding and self-awareness.
Without these abilities or an adequate way of coping with
his developmental disabilities, he is more likely to engage in
dangerous behaviors towards others.
       Following the testimony of Dr. Norman, the court found
that Bahena was a danger to others, and that his developmental
disability was a substantial factor in causing that dangerousness.
The court ordered Bahena committed for a further period of one
year commencing on August 4, 2020.




                                4
                          DISCUSSION

      A.    Background on Section 6500
       A person with a developmental disability may be
committed to the State Department of Developmental Services
for residential placement other than in a state developmental
center or state-operated community facility, if the person is found
to be a danger to self or others because of the disability. (§ 6500,
subd. (b)(1).) To qualify as developmentally disabled, a person
must have a disability that originates before he or she attains
18 years of age, continues, or can be expected to continue
indefinitely, and constitutes a substantial disability for the
person. The term “[d]evelopmental disability” includes, but
is not limited to, intellectual disabilities. (§ 4512, subd. (a).)
To be a danger to self or others, the person must, at minimum,
engage in conduct that presents the likelihood of serious
physical injury. (People v. Hartshorn (2012) 202 Cal.App.4th
1145, 1154 (Hartshorn).) Under section 6500, a commitment
expires automatically after one year, though a commitment can
be extended in one-year increments via subsequent petitions.
(§ 6500, subds. (b)(1)(A) & (b)(1)(B).)
       For a defendant to be committed under section 6500, the
People must prove beyond a reasonable doubt that the defendant
(1) has a developmental disability, (2) is a danger to self or
others, and (3) has serious difficulties controlling his or her
dangerous behaviors by virtue of his or her developmental
disability. (People v. Sweeney (2009) 175 Cal.App.4th 210, 216.)
Thus, it is not enough to show merely that the defendant is
a danger to himself or others. In addition, the People must
show that the defendant’s developmental disability—which is,




                                 5
importantly, to be distinguished from a mental illness—is a
substantial factor in causing the defendant serious difficulty in
controlling his dangerous behavior. (People v. Cuevas (2013) 213
Cal.App.4th 94, 106 (Cuevas).)
       We review the trial court’s determination of these factors
for substantial evidence. (Cuevas, supra, 213 Cal.App.4th
at pp. 106–107.) To be substantial, the evidence must be of
“ponderable” legal significance—reasonable in nature, credible
and of solid value. (Id. at p. 107.)
       In conducting a substantial evidence review, “ ‘the
appellate court “must view the evidence in a light most favorable
to respondent and presume in support of the judgment the
existence of every fact the trier could reasonably deduce from
the evidence.” [Citation.]’ [Citation.]” (Cuevas, supra, 213
Cal.App.4th at pp. 106−107.) “When a finding of fact is attacked
on the ground that there is not any substantial evidence to
sustain it, the power of an appellate court begins and ends with
the determination as to whether there is any substantial
evidence contradicted or uncontradicted which will support the
finding of fact.” (Primm v. Primm (1956) 46 Cal.2d 690, 693,
italics omitted.) There is a presumption that the record contains
evidence to sustain every finding of fact, and it is the appellant’s
burden to demonstrate that the record does not sustain every
finding. (Foreman & Clark Corp. v. Fallon (1971) 3 Cal.3d 875,
881.)

      B.    Substantial Evidence Supports the Trial Court’s
            Finding that Bahena’s Developmental Disability
            was a Substantial Factor in his Dangerousness
      Bahena contends that the trial court erred by finding
that his developmental disability was a substantial factor in




                                 6
his dangerousness. A commitment under section 6500 cannot
be grounded solely on speculation. (Hartshorn, supra, 202
Cal.App.4th at pp. 1153–1154.) Moreover, commitment under
section 6500 requires proof that the defendant’s developmental
disability is a substantial factor in causing the defendant’s
difficulty in controlling his dangerous behavior. (Cuevas,
supra, 213 Cal.App.4th at pp. 106–107.) Bahena argues that
Dr. Norman’s testimony was based on speculation, and that
there is no evidence that his developmental disability is a
substantial factor in causing his dangerous behavior. Bahena
thus contends that there was insufficient evidence to justify
commitment under section 6500. We disagree.
       Bahena relies primarily on Cuevas in support of his
contention that the trial court’s finding lacked substantial
evidence. In that case, the defendant was diagnosed with both
a developmental disability and paranoid psychosis. (Cuevas,
supra, 213 Cal.App.4th at p. 98.) At trial, the defendant’s
treating clinical psychologist testified that he would be a risk to
himself on account of his continued delusional ideations. (Id. at
p. 100.) The psychologist was not asked, however, whether the
defendant’s developmental disability was a substantial factor in
his dangerousness. (Ibid.) The court held that since (1) nothing
in the record directly supported the proposition that there was a
causal nexus between the defendant’s developmental disability
and his dangerousness, and (2) that the evidence in the record
strongly supported the proposition that it was the defendant’s
mental illness that led to his dangerous behavior, there was no
substantial evidence to show that his developmental disability
was a substantial factor in causing his dangerousness. (Id. at
p. 107.)




                                 7
       In this case, by contrast, Dr. Norman testified directly as
to the link between Bahena’s disability and his dangerousness,
and he provided reasoning to support his claims. Dr. Norman
stated that Bahena’s frequent inability to understand the nature
and character of his emotions and his actions is substantially
related to his dangerousness towards others. According to
Dr. Norman, Bahena lacks significant insight and understanding
of his actions, especially in situations that are high-risk. Without
these abilities and without an adequate way of coping with
his erratic emotions, he is more likely to engage in aggressive
behavior towards others. Moreover, because of Bahena’s
difficulties with basic tasks such as administering his own
medications, there is an added likelihood that he will pose a
danger towards others. This testimony was not speculative,
but rather was grounded in Dr. Norman’s five-year relationship
with Bahena as his staff psychologist. Because Dr. Norman’s
testimony suggests a plausible, empirically informed nexus
between the defendant’s developmental disability and his
dangerousness towards others, there was sufficient evidence
to support the trial court’s finding.




                                 8
                          DISPOSITION

      The trial court’s order is affirmed.
      NOT TO BE PUBLISHED.




                                             ROTHSCHILD, P. J.
We concur:




                         CHANEY, J.




                         CRANDALL, J.*




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                 9